                Case
AO 199A (Rev. 12/11-    1:19-cr-00220-NONE-SKO
                     EDCA [Fresno]) Order Setting Conditions of ReleaseDocument   32 Filed 05/18/20 Page
                                                                                                       Page11 of
                                                                                                              of 3      3   Pages



                                   UNITED STATES DISTRICT COURT
                                                                  for the
                                             Eastern District of California

UNITED STATES OF AMERICA,
                                                                  )
                            v.                                    )
                                                                  )               Case No.       1:19-cr-00220-001
LUIS JAVIER MERANCIO,                                             )


                                    ORDER SETTING CONDITIONS OF RELEASE

IT IS ORDERED that the defendant’s release is subject to these conditions:

(1) The defendant must not violate federal, state, or local law while on release.

(2) The defendant must cooperate in the collection of a DNA sample if it is authorized by 42 U.S.C. § 14135a.

(3) The defendant must advise the court or the pretrial services office or supervising officer in writing before making
    any change of residence or telephone number.

(4) The defendant must appear in court as required and, if convicted, must surrender as directed to serve a sentence that
    the court may impose.

      The defendant must appear at:          United States District Court, 2500 Tulare Street, 7th Floor, Courtroom 4
                                                                                         Place
      Fresno, California 93721

      on                                   August 7, 2020 at 8:30am before the Honorable Dale A. Drozd
                                                                      Date and Time

      If blank, defendant will be notified of next appearance.

(5)   The defendant must sign an Appearance and Compliance Bond, if ordered.
Case 1:19-cr-00220-NONE-SKO Document 32 Filed 05/18/20 Page 2 of 3
 Case 1:19-cr-00220-NONE-SKO Document 32 Filed 05/18/20 Page 3 of 3




May 15, 2020


                             Dale A. Drozd, U.S. District Judge
